DETAILED ACTION
This is the first office action regarding application number 16/627423, filed on December 30, 2019, which is a 371 of PCT/CN2018/124564, filed on December 28, 2018, which claims benefit of CN201811469173.2, filed on November 27, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s republic of China on November 27, 2018. 
Election/Restrictions
Applicant’s election without traverse of claims 1-9, Group  in the reply filed on January 17, 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 17, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “end-to-end, unordered and uniformly distributed texturing lattice”.  However, Fig. 5,10, 11 describe a uniform, ordered distribution of lines and Fig. 8 describe a random distribution of points. However, there is no figure that describes “end-to-end, unordered and uniformly distributed texturing lattice”  in each processing unit. 

    PNG
    media_image1.png
    34
    53
    media_image1.png
    Greyscale
   parameter in claim 2
“Light Source module”
Fixed angle α
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
The abstract of the disclosure is objected to because it is more than 150 words and contains legal phrasing.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses in claims 3 and 4.  

Claim 1 is objected because it has colons as limitations. The applicant is suggested to remove all colons from the claim.
The limitation “the laser output position signal, beam energy regulation signal and deflection signal” in claim 1 is described in paragraph [67-68] as 

    PNG
    media_image2.png
    382
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    212
    877
    media_image3.png
    Greyscale

Claim 1 is objected because the symbols for the laser output position signal, beam energy regulation signal and deflection signal are not pointed out clearly in the specification. PHOSITA would not know which equation in paragraph [67] relates to which parameter. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a 
Beam back turning unit in claim 3 is interpreted as semi-reflective mirror as described in paragraph [131] of the specification and equivalents thereof. 
Energy regulating unit in claim 3 is interpreted as modulator and equivalents thereof. 
One-dimensional beam deflection unit is interpreted as condenser or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations shown in the screenshot below.  There is insufficient antecedent basis for these limitations in the claim. The underlined limitations either have “the” even though they are not mentioned before or they are missing a proper “the” and “a”.

    PNG
    media_image4.png
    722
    838
    media_image4.png
    Greyscale

Although examiner specifically points out the antecedent issues of claim 1, claims 2-9 have further antecedent issues and need to be resolved consistently and clearly. Because of the overwhelming issues of claims 1-9, the examiner is not going to the details of dependent claims.
Claim 1 recites “processing zones”, “the processing zone”, and “processing units”. It is not clear if there is one processing zone or multiple zones. It is not 
Claim 1 recites the limitation “the distribution scheme of end-to-end, unordered and uniformly distributed texturing lattice” wherein unordered and uniform terms are contradictory and indefinite. 
The term “end-to-end” is indefinite because PHOSITA would not know end to end of which limitation- the surface, the roller, the processing zone, the processing unit or something else. It is also not clear if end to end means that the whole surface is textured by laser without any gap or void in the surface. It is also not clear if the limitation is reciting continuous lines.
The terms “unordered” and uniformly” are opposites by definition. PHOSITA would not know how a scheme can be unordered and uniformly at the same time. 
The limitation “unordered… lattice
The limitation “scheme of ….lattice is obtained by the design method of ….lattice” is indefinite because it is not clear if scheme and lattice are pointing to the same thing. According to Merriam-Webster, the term “scheme” means an organized configuration and hence is contradictory to claimed “unordered”. 
The limitation  “the mentioned roller processing unit parameters” is indefinite because no parameter has been mentioned in claim 1 and the specification does not provide any clarity on what these parameters are. 
The limitation “determining the output signal” is indefinite because PHOSITA would not know output signal of what; i.e. if it is output of laser source or output of optical system or output of processing module.
The limitation “the laser output position signal, beam energy regulation signal and deflection signal” is described in paragraph [67-68] as 

    PNG
    media_image2.png
    382
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    212
    877
    media_image3.png
    Greyscale

The symbols for the laser output position signal, beam energy regulation signal and deflection signal is not specifically described. PHOSITA would not know which equation in paragraph [67] relates to which parameter. For the same reason the laser output position signal, beam energy regulation signal and deflection signal are not defined in the original disclosure.
Paragraph [0078] describes “The laser output position signal is used to control the light source module to emit the laser”. However, it is not clear if the output position signal is a mathematical value stored in a computer or a signal transmitted to the laser source. 
Claim 1 recites “the machine tool parameters and laser parameters, …. are obtained through the information processing module”. However, paragraph [63-64] of original disclosure describes  

    PNG
    media_image5.png
    454
    889
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    244
    899
    media_image6.png
    Greyscale

From these, it is not clear what the term “obtained through” means. It seems that the machine tool parameters and laser parameters are input to the information processing module. On the other hand, the laser output position signal, beam energy regulation signal and deflection signal  are output of the processing module. However, the machine tool parameters and laser parameters are mentioned in the same list with calculated “the laser output position signal, 
Claim 1 recites “beam energy regulation signal and deflection signal …..are input into the laser terminal output module, respectively, to generate the unordered laser lattice,”. Laser terminal output module outputs the laser beam on the roller for texturing. It is not clear if “unordered laser lattice” are textured points on roller surface or if they are mathematical values stored in a computer. 
Claim 2 recites 

    PNG
    media_image7.png
    82
    830
    media_image7.png
    Greyscale

It is not clear how a square area can have different values for length and width. It is also not clear how a cylindrical roller has a square surface area when L01=100%L0. It seems mathematically unlikely. 
Claim 4 recites 

    PNG
    media_image8.png
    405
    877
    media_image8.png
    Greyscale

According to Fig. 1 and paragraph [101] of the original disclosure, laser beam passes through the output modules sequentially. When the beam reaches the first module, part of it is reflected and part of it is transmitted to the second module. This transmitted beam, which is reduced in power than the original beam, gets partly reflected and partly transmitted by the next module. Hence,  P1 cannot equal to P2 since the power of the transmitted laser beam is already reduced through first output module. Similarly, available power of transmitted laser beams should decrease successively as it goes through more modules.
Claim 4 depends on claim 3 wherein claim 3 recites that laser terminal output module includes beam back turning unit. However, in the above equation Poutput is defined as the input power by the terminal output module which is equal to reflected laser power by back turning unit. Input power of the terminal 
Claim 4 recites “the different coating properties of each semi-reflective lens, the beam back-turning unit 6 makes the energy ratio”. Coating properties is not mentioned before claim 4. There is insufficient antecedent basis for this claim. It is also not clear if beam splitting is achieved only by coating of lens or a processor based method. If the splitting is achieved by coating of lens and not varied real time, it needs to be clearly specified.
Claim 4 recites, 

    PNG
    media_image9.png
    81
    834
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    73
    861
    media_image10.png
    Greyscale

The signal path of ψ and ξ is not clear. It is not clear if they are  user defined inputs or calculated values. It is also not clear if these are inputs to a computer, power supply, or energy regulation unit. It is also not clear where is  “the driving power supply
Although examiner specifically points out the 112(a, b) issues of claim 1, the dependent claims 2-9 have further 112(a, b) issues and need to be resolved consistently and clearly. Because of the overwhelming issues of claim 1-9, the examiner is not going to the details of dependent claims.
Claims 2-9 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. CN 102699524 (hereafter Min) wherein the claims are interpreted under best guess interpretation of the examiner since the specification and drawing do not provide clarity for a reasonable claim interpretation.
Regarding claim 1,
Min teaches a method to laser texture a roller surface similar to the instant application. Min teaches
“dividing processing zones: the processing zone on the surface of roller is evenly divided into several roller processing units;” (Page 4, paragraph 4 teaches “the roller surface is processed with multiple spiral track without overlap,” Here multiple tracks without overlap corresponds to several roller processing units.)
“determining the scheme of distribution: according to the mentioned roller processing unit parameters and morphological parameters, the distribution scheme of end-to-end, unordered and uniformly distributed texturing lattice is obtained by the design method of end- to-end, unordered and uniformly distributed lattice;” (The limitation “scheme of ….lattice is obtained by the design method of ….lattice
“determining the output signal: on the basis of the mentioned distribution scheme of end-to-end, unordered and uniformly distributed texturing lattice, the machine tool parameters and laser parameters, the laser output position signal, beam energy regulation signal and deflection signal of one-dimensional beam deflection unit are obtained through the information processing module;” (The limitation is interpreted as an information processing module calculates different laser and machine parameters to generate the scheme. Fig. 4 teaches a numerical control roller lathe 11. The numerical control 11 controls the roller speed, laser spot diameter whereas random number generator controls laser pulse frequency and duty cycle in page 4,paragraph 4 and page 5, paragraph 4. Here, numerical control 11 and random number generator corresponds to information processing module in instant claim.)
“laser texturing processing of roller: said laser output position signal is used for controlling the light source module to emit laser;” (Fig. 1 and page 9, paragraph 2 teaches “the two random signal generator 5, which can be set on the control upper limit and lower limit of frequency, it sends a random disordered electric signal to control each pulse laser 4, two beams emitted by the pulse laser beam 3.”)

    PNG
    media_image11.png
    435
    496
    media_image11.png
    Greyscale

Fig. 1 of Min teaches a laser system for roller processing
“said beam energy regulation signal and deflection signal of one-dimensional beam deflection unit are input into the laser terminal output module, respectively, to generate the unordered laser lattice, each laser terminal output module is used for processing one roller processing unit.” (The limitation is interpreted as control signals are input to laser heads. Min teaches random signal generator controls the lasers such that the textured spots are dots, elliptical points, empty, null, long, short at a random order in page 8, paragraph 2. Hence, it is implied that beam energy and deflection signals are randomized and input to 
Fig. 1 teaches two separate laser heads to texture separate spiral lines on a roller surface. Abstract teaches “multiple random signal generator for controlling a respective number beam pulse laser generated by the pulse laser beam after focusing. the surface of the roller track without overlap of the processed multiple spiral line”. )
Regarding claim 2, 

    PNG
    media_image12.png
    429
    908
    media_image12.png
    Greyscale

(Claim 2 is interpreted as the total roller surface is divided in multiple sections. Min teaches in Page 4, paragraph 4 “the roller surface is processed with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable wherein the claims are interpreted under best guess interpretation of the examiner since the specification and drawing do not provide clarity for a reasonable claim interpretation.
Claims 3, 5, 6, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Min as applied to claim 1 above, and further in view of Iguchi et al., US 4959275 (hereafter Iguchi).
 Regarding claim 3 , 

    PNG
    media_image13.png
    432
    896
    media_image13.png
    Greyscale
 (Claim 3 is interpreted as laser terminal output module includes a beam back turning unit to split the incident laser beam in to a reflected beam and a transmitted beam. The reflected beam passes through energy regulation and beam deflection units. 
Min does not explicitly teach a beam back turning unit, energy regulation and beam deflection units.
 Iguchi teaches a process for micro pattern forming on the surface of a rolling roll. Hence Iguchi is from the same field as the instant claim. 
Iguchi teaches in Fig. 8 spectroscopic mirrors 47a, 47b, 47c that splits the incident beam 30 to reflected and transmitted beams. The transmitted beam of 

    PNG
    media_image14.png
    462
    771
    media_image14.png
    Greyscale

Fig. 8 of Iguchi teaches a roller texturing system
The reflected beams from mirrors 47a, 47b, 47c are turned ON-OFF independently through optical modulators 37a, 37b and 37c. Here modulators 37 correspond to energy regulating unit.
The reflected beams pass through condenser 39 which focuses the beam on roller 1. Here condenser corresponds to beam deflection unit as it is changing the angle of the incident beam and focusing on the surface. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a beam back turning unit, energy regulation and beam deflection units to the laser processing head in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of projections and indentations in the same surface” as taught by Iguchi in column 1, lines 10-15.)
Regarding claim 5, 
(Claim 5 is interpreted as estimating texturing points wherein the points do not overlap by a design method. Min does not explicitly teach estimating points. 
Iguchi teaches in column 5, lines 5-15 “an image processing device for making a desired pattern to be formed on the surface of the roll, dividing the pattern into dots to make a binary encoded value and then for producing a series of plot data”. Fig. 10 teaches a pattern of texturing points without overlap.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the technique of obtaining a pattern of points as taught in Iguchi to the laser system in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of 

    PNG
    media_image15.png
    220
    169
    media_image15.png
    Greyscale

Fig. 10 of Iguchi teaches estimated pattern of textured points
Regarding claim 6, 
(Claim 6 is interpreted as estimating texturing points wherein the points do not overlap by a design method. Min does not explicitly teach estimating points in cartesian coordinates in a processor. 
Iguchi teaches in column 5, lines 5-15 “an image processing device for making a desired pattern to be formed on the surface of the roll, dividing the pattern into dots to make a binary encoded value and then for producing a series of plot data”. Fig. 10 teaches a pattern of texturing points without overlap.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the technique of obtaining a pattern of points as taught in Iguchi to the laser system in Min. One of ordinary 
Regarding claim 9,
(Claim 9 is interpreted as a distance between two texturing points in x and y axes is estimated in a processor along with the diameter of the textured point. Min does not explicitly teach estimating points in cartesian coordinates in a processor. 
Iguchi teaches in column 5, lines 5-15 “an image processing device for making a desired pattern to be formed on the surface of the roll, dividing the pattern into dots to make a binary encoded value and then for producing a series of plot data”. Fig. 10 teaches a pattern of texturing points without overlap.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the technique of obtaining a pattern of points as taught in Iguchi to the laser system in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a number of 
Claims 4, 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Min as applied to claim 1 above, and further in view of Iguchi et al., US 4959275 (hereafter Iguchi) as evidenced by Thorlabs, website 2015 (hereafter Thorlabs).
Regarding claim 4,

    PNG
    media_image16.png
    747
    875
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    500
    840
    media_image17.png
    Greyscale

(The claim is interpreted as beam back turning unit divides incident laser beam into reflected and transmitted beams based on the coating of its lenses. Beam energy regulation unit varies the reflected energy from 0 to 100%. The beam deflection unit deflects the reflected beam at a certain angle. The deflected beam is passed through a focus lens.
Min does not explicitly teach a beam back turning unit, energy regulation and beam deflection units.
Iguchi teaches optical modulators 37a, 37b and 37c  that can turn the beam off(100% attenuation) and on(0% attenuation). Hence the claimed range of 0 to 
The reflected beams pass through condenser 39 which comprises a plano concave lens that changes the angle of the incident beam. The plano concave lens is followed by a convex focusing lens that focuses the beam on the working surface. 
Iguchi teaches in Fig. 8 spectroscopic mirrors 47a, 47b, 47c that splits the incident beam 30 to reflected and transmitted beams. The transmitted beam of 47a is incident on mirror 47b and gets divided again. Here mirrors 47 correspond to beam back turning unit. Even though Iguchi does not explicitly teach coating on mirrors 47, it is evidenced from Thorlabs that a beam splitter coating on the mirror determines the ratio of divided energy between reflected and transmitted beams. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a beam back turning unit, energy regulation and beam deflection units to the laser processing head in Min. One of ordinary skill in the art would have been motivated to do so “for micro-pattern forming on the surface of a rolling roll in forming a precise pattern having a 

    PNG
    media_image18.png
    1057
    1744
    media_image18.png
    Greyscale

Screenshot of Thorlabs teaches coating on lens controls reflected to transmitted ratio of laser beam power
Regarding claim 7,
(Claim 7 is interpreted as information processing module calculates different laser tool parameters. 
Min teaches in page 5, paragraph 4 “the number of random signal generator controls the corresponding laser emitted by the pulse laser to make the random disordered to change frequency and duty cycle, so that after passing 
Regarding claim 8, 
(Claim 7 is interpreted as information processing module calculates different laser tool parameters. 
Min teaches in page 5, paragraph 4 “the number of random signal generator controls the corresponding laser emitted by the pulse laser to make the random disordered to change frequency and duty cycle, so that after passing through the focus of the focusing lens, processed each of the laser processing head of the laser speckle”. Hence random signal generator in Min corresponds to the information processing module.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016012204
CN 102179621
CN 100475412
CN 1954955
CN 1401456
CN 105345265
CN 101862901
CN 202877727
CN 202877731
CN 202752745
CN 107511588
CN 104551408
CN 103639592
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761